DETAILED ACTION
This is in response to Applicant’s reply dated 9/19/22.  Claims 21-36 have been examined.  Claims 1-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
	As per Applicant’s filing of Terminal Disclaimer, the rejection of claim 21-36 on grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9, 11-12, and 15 of U.S. Patent No. 11,153,916 (hereafter the ‘196 Patent; corresponding US App. 16/851,108) in view of Adachi (US 2018/0077723) is withdrawn.
	As per Applicant’s filing of Terminal Disclaimer, the rejection of claims 21-36 on grounds of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13, and 15 of U.S. Patent No. 10,660,136 (hereafter the ‘136 Patent; corresponding US App. 16/663,321) in view of Adachi (US 2018/0077723) is withdrawn.
As per Applicant’s filing of Terminal Disclaimer, the rejection of claims 21-36 on grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10-12, and 16-17 of U.S. Patent No. 10,512,108 (hereafter the ‘108 Patent; corresponding US App. 15/814,290) in view of Adachi (US 2018/0077723) is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-27, 29, 31-35 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Adachi (US 2018/0077723).

Regarding Claim 21 (Currently Amended),
A wireless station(STA), the STA comprising: a transceiver; and a processor, wherein the processor is configured to: 

receive a trigger frame for allocating one or more resources to at least one STA from an AP (Access Point), and transmit a frame through a resource allocated to the STA among the one or more resources, wherein the trigger frame includes an one or more AID (association identifier) field including an AID for allocating the one or more resources to the at least one STA [Adachi: AID == a predetermined identifier; Fig. 16; 0167; when the terminal has received the trigger frame from the base station (YES at S103) ), it determines whether the terminal itself is designated as a target terminal of UL-MU transmission and if the terminal itself is designated (YES at S104), it transmits the data frame including data for transmission (to be more precise, a physical packet including the data frame) after certain time from completion of reception of the trigger frame (S105); 0166; in the random access OFDMA, similarly to the case of the above-described UL-OFDMA, the base station transmits the trigger frame, and in response to this trigger frame, one or a plurality of the terminals simultaneously carries out uplink transmission; by using the trigger frame for random access as the trigger frame transmitted by the base station, the terminals not designated by the trigger frame can select the resource blocks randomly from the resource blocks with no terminal designated and can transmit frames; in the format in FIG. 11A, for example, it may be so configured that a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block are set instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier is set is interpreted to be the resource block with no terminal designated; 0131; when a group is selected as a plurality of the target terminals, a group ID of the group may be designated in the common information field], 

wherein the AID is set to a value selected from values in a specific range or a specific value [Adachi: specific value == pre-determined identifier (identifier not assigned to any terminal); 0166; the base station transmits the trigger frame, and in response to this trigger frame, one or a plurality of the terminals simultaneously carries out uplink transmission; however, this trigger frame does not designate a terminal but designates only a resource block to be used; by using the trigger frame for random access as the trigger frame transmitted by the base station, the terminals not designated by the trigger frame can select the resource blocks randomly from the resource blocks with no terminal designated and can transmit frames; configuration of the trigger frame for random access may be arbitrary as long as the resource block with no terminal designated can be expressed. In the format in FIG. 11A, for example, it may be so configured that a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block are set instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier is set is interpreted to be the resource block with no terminal designated], 
Note:
A predetermined identifier has a specific value.

wherein the values of the specific range are used to allocate resources to STAs associated with the AP [Adachi: associated with the AP == selected terminal; 0167; when the terminal has received the trigger frame from the base station (YES at S103), it determines whether the terminal itself is designated as a target terminal of UL-MU transmission and if the terminal itself is designated (YES at S104), it transmits the data frame including data for transmission (to be more precise, a physical packet including the data frame) after certain time from completion of reception of the trigger frame (S105); 0122; In a sequence example in FIG. 7, since terminals 1 to 4 are selected, four terminal information field (STA info fields) 1 to 4 are set; 0123; an identifier of the selected terminal is set in the terminal information field; the identifier of the terminal may be a MAC address of the terminal, an association ID (AID) or any other unique IDs between the terminals; 0122; in the Frame Body field of the trigger frame, terminal information fields (STA Info. Fields) are set according to the number of target terminals in UL-MU transmission as illustrated in FIG. 11A; in a sequence example in FIG. 7, since terminals 1 to 4 are selected, four terminal information field (STA info fields) 1 to 4 are set; 0123; as an example, an identifier of the selected terminal is set in the terminal information field; the identifier of the terminal may be a MAC address of the terminal, an association ID (AID) or any other unique IDs between the terminals; 0130; in the case of UL-OFDMA, for example, the information designating one or a plurality of resource blocks assigned to the terminal may be set in the terminal information field; a format of the information designating the resource block may be any format as long as it can specify the resource block; designation may be made by a number of the resource block, for example; the designation may be made by the number in the order of the resource block from a high frequency side or from a low frequency side; 0094; when the base station is to select a target terminal of the UL-MU transmission, it may select them from the terminals having the requests for UL-MU transmission], and 

wherein the specific value is used to allocate resources for random access to STAs unassociated with the AP and is set to a value except the values in the specific range [Adachi: 0166; the base station transmits the trigger frame, and in response to this trigger frame, one or a plurality of the terminals simultaneously carries out uplink transmission; however, this trigger frame does not designate a terminal but designates only a resource block to be used; by using the trigger frame for random access as the trigger frame transmitted by the base station, the terminals not designated by the trigger frame can select the resource blocks randomly from the resource blocks with no terminal designated and can transmit frames; a method by which the terminal selects the resource block randomly may be an arbitrary method such as a method of selection by using random numbers; configuration of the trigger frame for random access may be arbitrary as long as the resource block with no terminal designated can be expressed; in the format in FIG. 11A, for example, it may be so configured that a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block are set instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier is set is interpreted to be the resource block with no terminal designated].

Regarding Claim 23 (Currently Amended),
wherein the processor is further configured to: receive an Ack (acknowledgment) frame in response to the frame from the AP, wherein the Ack frame includes Ack information for some or all of the one or more STAs [Adachi: 0168; the terminal receives the acknowledgement response frame from the base station after SIFS time from the transmission of the data frame; 0140; as one example, the BA (Block ACK) information fields of the Multi-TID BA frame are arranged in the number equal to the number of the terminals and the identifier of the terminal (for example, AID (Association ID) or part of the AID) is set in the reserved field in the TID information subfield of each BA information field].
Note:
A base station sends Group ID in a trigger frame to terminals, which is followed by transmission of data frames by terminals.  Block ACK from the base station in response to the data frames would include Association ID (e.g. Group ID). 

Regarding Claim 24 (Previously Presented),
wherein the resource is indicated by an AID included in an AID field corresponding to the STA among the one or more AID fields [Adachi: 0166; the base station transmits the trigger frame, and in response to this trigger frame, one or a plurality of the terminals simultaneously carries out uplink transmission; however, this trigger frame does not designate a terminal but designates only a resource block to be used; by using the trigger frame for random access as the trigger frame transmitted by the base station, the terminals not designated by the trigger frame can select the resource blocks randomly from the resource blocks with no terminal designated and can transmit frames; configuration of the trigger frame for random access may be arbitrary as long as the resource block with no terminal designated can be expressed; in the format in FIG. 11A, for example, it may be so configured that a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block are set instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier is set is interpreted to be the resource block with no terminal designated], and 

wherein the Ack information is identified from the Ack frame based on the AID [Adachi: 0140; as one example, the BA (Block ACK) information fields of the Multi-TID BA frame are arranged in the number equal to the number of the terminals and the identifier of the terminal (for example, AID (Association ID) or part of the AID) is set in the reserved field in the TID information subfield of each BA information field].

Regarding Claim 25 (Currently Amended),
wherein the Ack frame is a multi-STA block ACK (M-BA) frame, and wherein the AID is included in an information field of the M-BA frame [Adachi: 0168; the terminal receives the acknowledgement response frame from the base station after SIFS time from the transmission of the data frame; 0140; as one example, the BA (Block ACK) information fields of the Multi-TID BA frame are arranged in the number equal to the number of the terminals and the identifier of the terminal (for example, AID (Association ID) or part of the AID) is set in the reserved field in the TID information subfield of each BA information field].
Note:
A base station sends Group ID in a trigger frame to terminals, which is followed by transmission of data frames by terminals.  Block ACK from the base station in response to the data frames would include Association ID (e.g. Group ID). 

Regarding Claim 26 (Previously Presented),
wherein the specific value indicates at least one resource for uplink orthogonal frequency division multiple access(UL-OFDMA) based on the random access among the one or more resources [Adachi: 0166; in the random access OFDMA, similarly to the case of the above-described UL-OFDMA, the base station transmits the trigger frame, and in response to this trigger frame, one or a plurality of the terminals simultaneously carries out uplink transmission; however, this trigger frame does not designate a terminal but designates only a resource block to be used; a method by which the terminal selects the resource block randomly may be an arbitrary method such as a method of selection by using random numbers; configuration of the trigger frame for random access may be arbitrary as long as the resource block with no terminal designated can be expressed; in the format in FIG. 11A, for example, it may be so configured that a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block are set instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier is set is interpreted to be the resource block with no terminal designated].

Regarding Claim 27 (Previously Presented),
wherein an OFDMA backoff (OBO) counter is used for UL-OFDMA based on the random access [Adachi: 0157; one of the terminals belonging to the BSS of the base station (terminal 1, here) transmits request frame 521; to be more precise, terminal 1 holds data for uplink transmission and acquires the access right in accordance with CSMA/CA; that is, during the carrier sense time (standby time) between the DIFS/AIFS[AC] time and a randomly defined backoff time, the carrier sense is carried out, and since a wireless medium is idle, the access right is acquired; 0101; the backoff time (random time) is obtained by multiplying an integer selected randomly from the Contention Window (CW) by a slot time; 0087; terminal 1 measures the CCA value by carrying out the carrier sense during the carrier sense time (standby time) of the DIFS/AIFS[AC] and a randomly determined backoff time in order to acquire the access right to the wireless medium].

Regarding Claim 29, 31-35, which recites a wireless communication method of a wireless communication STA having the same claim limitations as those in claims 21, 23-27; the same rationale of rejection as presented in claims 21, 23-27 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 30 are rejected under 35 U.S.C. 103 as obvious over Adachi (US 2018/0077723).

Regarding Claim 22 (Previously Presented),
wherein the specific range is from '0' to `2007' [Adachi: 0130; in the case of UL-OFDMA, for example, the information designating one or a plurality of resource blocks assigned to the terminal may be set in the terminal information field; a format of the information designating the resource block may be any format as long as it can specify the resource block; designation may be made by a number of the resource block, for example; the designation may be made by the number in the order of the resource block from a high frequency side or from a low frequency side].
Note:
A number of resource block inherently includes at least the number “0” or “1”, thus overlapping with range from “0” to “2007”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%."  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).  See MPEP 2144.05 (I).

Regarding Claim 30, which recites the same claim limitations as those in claim 22 above, the same rationale of rejection as presented in claim 22 is applicable.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Choi (US 2018/0167882).

Regarding Claim 28 (Currently Amended),
Adachi teaches that terminal 1 measures the CCA value by carrying out the carrier sense during the carrier sense time (standby time) of the DIFS/AIFS[AC] and a randomly determined backoff time in order to acquire the access right to the wireless medium [Adachi: 0087].

However, Adachi does not teach that the OBO counter is decremented based on a number of resource units indicated by the specific value.

Choi teaches:
wherein the OBO counter is decremented based on a number of resource units indicated by the specific value, when an AID for indicating the resource is set to the specific value [Choi: 0212; when a UE performs random access, it may decrease a backoff count (or CW) value whenever a trigger frame is received. When the backoff count (or CW) value becomes 0, it may be able to perform access by randomly select a resource from among resources allocated by the trigger frame for random access; the backoff counter value can be decreased according to each of frequency resources for random access (a resource according to a usage) allocated by the trigger frame], and
wherein the OBO counter is set to zero when the OBO counter is less than the number of resource units indicated by the specific value [Choi: 0214; if an STA is indicated by a trigger frame-based random access, the STA transmits a UL frame by performing the random access, and the STA has a frame for UL transmission in a buffer, the STA compares the number of trigger frames to be transmitted during the remaining TBTT period, which is calculated by the total number of trigger frames transmitted from a beacon, with a backoff count (or CW) value reselected by the STA; if the backoff count (or CW) value is equal to or less than the number of trigger frames transmitted during the TBTT period, the STA maintains the active mode; or, if a beacon transmits information on transmission time during which trigger frames are transmitted to the STA, the STA switches to the doze mode until a trigger frame where the backoff count (or CW) becomes 0 to save power until transmission time at which the trigger frame is transmitted. Subsequently, the STA can switch to the awake mode at which the trigger frame is transmitted.

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Adachi and Choi in order to efficiently enhance a channel access mechanism to reduce unnecessary power consumption and interference occurrence [Choi: 0005].

Regarding Claim 36, which recites the same claim limitations as those in claim 28 above, the same rationale of rejection as presented in claim 28 is applicable.

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claim 21 on pages 8-9 of the Remarks section that the resource block with no terminal designed in para. 0166 of Adachi is not a specific disclosure of “resources for random access [allocated] to STAs unassociated with the AP of claim 21.  The predetermined identifier … interpreted to be the resource block with no terminal designated in para. 0166 of Adachi is “set to a value except the values in the specific range” that are “used to allocate resources to STAs associated with the AP”.  In other words, Adachi fails to disclose that the values of the specific range are used to allocate resources to STAs associated with the AP … and … the specific value is used to allocated resources for random access to STAs unassociated with the AP and is set to a value except the values in the specific range.
Examiner’s Response:
The Examiner disagrees.  The claim limitation requires that the values of the specific range are used to allocate resources to STAs associated with the AP, whereas the specific value is used to allocate resources for random access to STAs unassociated with the AP.  In Adachi, the specific range used to allocate resources to STAs associated with the AP has been mapped to identifiers of selected terminals that are set in terminal information fields of the trigger frame.  For example, in Figs. 7 and 11A, since terminals 1 to 4 are selected (reading on STAs associated with the AP), identifiers (reading on specific range) in four terminal information fields (STA info fields) 1 to 4 are set.  See Adachi [122; 123].  Moreover, in Adachi, the specific value used to allocate resources for random access to STAs unassociated with the AP has been mapped to setting a predetermined identifier (identifier not assigned to any terminal) and an identifier of the resource block instead of the identifier of the terminal in the STA Info field, and the resource block to which this predetermined identifier (reading on specific value) is set is interpreted to be the resource block with no terminal designated (reading on STAs unassociated with the AP).  See Adachi [0166; Fig. 11A].  In conclusion, Adachi teaches the claim limitations involving “specific range” and “specific value” at issue above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468